February 28, 2011 Nicole M. Runyan Direct Dial212.806.6443 Direct Fax212.806.7143 nrunyan@stroock.com Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention:John Grzeskiewicz Re:Dreyfus Institutional Cash Advantage Funds—Registration Statement on Form N-14 Ladies and Gentlemen: On behalf of Dreyfus Institutional Cash Advantage Funds (the "Registrant"), transmitted herewith is the Registrant's registration statement on Form N-14 (the "Registration Statement").The Registration Statement contains a Prospectus/Information Statement (the "Prospectus/Information Statement"), notifying shareholders of Dreyfus Institutional Cash Advantage Plus Fund (the "Acquired Fund"), a series of the Registrant, of the pending transfer of the Acquired Fund's assets, subject to its liabilities, to Dreyfus Institutional Cash Advantage Fund, a series of the Registrant (the "Acquiring Fund").The Acquired Fund and the Acquiring Fund (each, a "Fund" and together, the "Funds") are each a money market fund that seeks to maintain a $1.00 price per share and is subject to the requirements of Rule 2a-7 under the Investment Company Act of 1940 (the "1940 Act"), as amended.Each Fund is an open-end investment company advised by The Dreyfus Corporation ("Dreyfus"). Shareholders of the Acquired Fund will receive Administrative Advantage, Institutional Advantage, Investor Advantage or Participant Advantage shares of the Acquiring Fund corresponding to their Administrative Advantage, Institutional Advantage, Investor Advantage or Participant Advantage shares of the Acquired Fund with a value equal to the value of their investment in the Acquired Fund as of the closing date.Shareholders of the Acquired Fund are not being asked to vote to approve the reorganization, as the reorganization satisfies the stated conditions under Rule 17a-8 under the 1940 Act, and there is no state law requirement to obtain shareholder approval of the reorganization. The Registration Statement is being filed pursuant to Rule 488 under the Securities Act of 1933, as amended.The Registrant will file a Post-Effective Amendment that will include a copy of the final tax opinion. The Acquired Fund intends to mail its Prospectus/Information Statement to shareholders in mid-April 2011. The Acquiring Fund has been determined to be the accounting survivor of the reorganization, after consideration of certain factors including those set forth in North American Security Trust (SEC No-Action Letter, August 5, 1994).Such determinations were made in consultation with the Funds' independent registered public accounting firms and Stroock, counsel to the Funds and to the independent board members of the Funds.These factors include those noted below: · Investment Adviser.As described in the Registration Statement, the Funds have the same investment adviser.The primary portfolio manager of each Fund is Patricia A. Larkin.Dreyfus will continue to serve as investment adviser to the combined fund, and Ms. Larkin will continue to serve as the combined fund's primary portfolio manager. · Investment Objectives, Policies and Restrictions.As described in the Registration Statement, each Fund has the same investment objective and substantially similar investment policies and restrictions.Each Fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.Each Fund normally invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including:securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers' acceptances and other short-term securities issued by domestic banks or foreign banks or their subsidiaries or branches; repurchase agreements, including tri-party repurchase agreements; asset-backed securities; and domestic and dollar-denominated foreign commercial paper, and other short-term corporate obligations, including those with floating or variable rates of interest.The Acquired Fund also invests in dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies.The Acquiring Fund's investment objective, policies and restrictions will be used to manage the combined fund after the reorganization. · Expense Structure and Expense Ratios.As described in the Registration Statement, the Funds have identical expense structures.The Acquiring Fund's expense structure, including its class structure and the management and Rule 12b-1 fees, will be the expense structure of the combined fund after the reorganization.The Acquiring Fund had a lower net expense ratio for each class of shares as the corresponding class of shares of the Acquired Fund as of its most recent fiscal year end. · Asset Size.The Acquiring Fund is substantially larger than the Acquired Fund.As of October 31, 2010, the Acquired Fund and the Acquiring Fund had net assets of approximately $934 million and $40.7 billion, respectively. · Portfolio Composition.Because the Funds have the same investment objective and substantially similar investment policies and restrictions, the Funds have significant portfolio holdings overlap.It is not currently expected that any of the Acquired Fund's portfolio holdings will be sold in connection with the reorganization.The portfolio composition of the combined fund after the reorganization will be based on the Acquiring Fund's investment objective, policies and restrictions. It is appropriate for the Acquiring Fund to be the accounting survivor because the Acquiring Fund's investment objective, policies and restrictions and expense structure will be used in managing the combined fund.In addition, the Acquiring Fund has a substantially larger asset base than the Acquired Fund.The Acquiring Fund's adviser and primary portfolio manager will continue in their roles for the combined fund after the reorganization.Finally, the portfolio composition of the combined fund after the reorganization will be based on the Acquiring Fund's investment objective, policies and restrictions. The Registrant's Tandy certification is filed herewith. Please telephone the undersigned at 212.806.6443, or David Stephens of this office at 212.806.6138, if you have any questions. Very truly yours, /s/ Nicole M. Runyan Nicole M. Runyan DREYFUS INSTITUTIONAL CASH ADVANTAGE FUNDS 200 Park Avenue New York, New York10166 February 28, 2011 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Attention:John C. Grzeskiewicz, Esq. Re: Dreyfus Institutional Cash Advantage Funds (811-20175) Registration Statement on Form N-14 Ladies and Gentlemen: At the request of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission"), the undersigned Registrant, on behalf of Dreyfus Institutional Cash Advantage Fund, acknowledges the following: · the Registrant is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments in the filing reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filing; and · the Registrant may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, DREYFUS INSTITUTIONAL CASH ADVANTAGE FUNDS By: /s/Jeff Prusnofsky Jeff Prusnofsky Vice President
